 


109 HR 3158 IH: To designate the Cherokee Overhill Territory in Polk, McMinn, Monroe, and Meigs Counties in Tennessee as a National Heritage Area.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3158 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Duncan (for himself and Mr. Wamp) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To designate the Cherokee Overhill Territory in Polk, McMinn, Monroe, and Meigs Counties in Tennessee as a National Heritage Area. 
 
 
1.DefinitionsFor the purposes of this Act, the following definitions shall apply: 
(1)Heritage areaThe term Heritage Area means the Cherokee Overhill Territory National Heritage Area established in section 3(a). 
(2)Management entityThe term management entity means the Tennessee Overhill Heritage Association, or its successor entity. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
2.FindingsCongress finds the following:  
(1)The National Park Service has defined a National Heritage Area as a place designated by the United States Congress where natural, cultural, historic, and recreational resources combine to form a cohesive, nationally distinctive landscape arising from patterns of human activity shaped by geography.. 
(2)As of the date of the enactment of this Act, 24 National Heritage Areas have been designated by Congress to commemorate, conserve, and promote such irreplaceable cultural landscapes. 
(3)National Heritage Area designations encourages residents, government agencies, nonprofit groups, and private partners to collaboratively plan and implement programs and projects that recognize, preserve, and celebrate many of America’s defining landscapes without compromising traditional local control over and use of such landscapes. 
(4)National Heritage Area designations include limited technical assistance and financial assistance from the National Park Service, primarily through planning and interpretive assistance and expertise and by connecting the management entity of the National Heritage Area with other Federal agencies. 
(5)Federal financial assistance provides valuable seed money that covers basic expenses, such as staffing, and leverages other money from State, local, and private sources by means of dollar-for-dollar match requirements. 
(6)Polk, McMinn, Monroe, and Meigs Counties (which collectively comprise an area known as the Cherokee Overhill Territory) qualify as a distinctive landscape that is rich in cultural, natural, and historic sites and resources that reflect the State and Nation’s Native American peoples and heritage, early frontier settlement by the British, and the Industrial Revolution in the Southern Mountains. 
(7)The Overhill region’s fascinating heritage is revealed by unique sites and resources, including— 
(A)Fort Loudoun, built in 1756 as one of the earliest British fortifications on the western frontier, which played a significant role in helping Great Britain secure the trans-Appalachian region from France during the Seven Years War before surrendering to Cherokee attack in 1760; 
(B)Fort Armistead, founded in 1832 to stop intrusion by gold prospectors on Cherokee land and finally serving as a camp for more than 3,000 Cherokee deportees on the Trail of Tears; 
(C)the Unicoi Turnpike, a National Millennium Flagship Trail that was used as an artery of trade before written history, was later improved to become the first direct wagon road connection across the Southern Appalachians in 1813, and served as the first leg of the journey for deported Cherokees on the Trail of Tears in 1838; 
(D)Sequoyah Birthplace Museum, the only tribally owned museum in Tennessee and the site of the birthplace of Sequoyah, creator of the Cherokee Syllabary; 
(E)the Old Line Railroad, an historic railroad built in 1890 to serve the copper mines in Polk County, with historic structures on the line that include the Hiwassee Loop, the third longest rail loop in the world; 
(F)Blythe Ferry, the site of a major encampment on the Trail of Tears, where over 9,000 Cherokee people camped before crossing the Tennessee River on the way to Oklahoma; 
(G)the restored Burra Burra copper mine, a State-owned historic industrial site and museum; 
(H)the Ocoee Powerhouses and Flume line;  
(I)the awe inspiring natural resources that include the Tellico, Hiwassee, Ocoee, Conasauga, and Tennessee Rivers, several lakes, the spectacular Cherohala Skyway, the Ocoee Scenic Byway (providing fishing, whitewater rafting, kayaking, birding, nature photography, boating, hiking, and more); 
(J)and numerous historic downtowns. 
(8)The designation of the Cherokee Overhill Territory as a National Heritage Area would enable local governments and nonprofits to access Federal and other funding to maintain, develop, interpret, and promote the distinct qualities that integrate the area and make it special. 
(9)Such National Heritage Area designation would also greatly enhance cultural and educational opportunities and promote tourism in the region. 
(10)Because it is imperative that future generations understand and appreciate the complex and ever evolving interrelationship between people and land, it is imperative that the Cherokee Overhill Territory be designated a National Heritage Area. 
3.Cherokee Overhill Territory area 
(a)EstablishmentThere is hereby established the Cherokee Overhill Territory National Heritage Area. 
(b)BoundariesThe boundaries of the Heritage Area shall include all of those lands in the Cherokee Overhill Territory in Polk, McMinn, Monroe, and Meigs Counties in Tennessee as depicted on the map titled ___________, numbered _______ and dated ________. The map shall be on file in the appropriate offices of the National Park Service. The Secretary of the Interior shall publish in the Federal Register, as soon as practical after the date of the enactment of this Act, a detailed description and map of the boundaries established under this subsection. 
(c)Management entityThe management entity for the Heritage Area shall be the Tennessee Overhill Heritage Association. 
4.Compact To carry out the purposes of this Act, the Secretary shall enter into a compact with the management entity. The compact shall include information relating to the objectives and management of the area, including a discussion of the goals and objectives of the Heritage Area, including an explanation of the proposed approach to conservation and interpretation and a general outline of the protection measures committed to by the Secretary and management entity. 
5.Authorities and duties of management entity 
(a)Authorities of the management entityThe management entity may use funds made available under this Act for purposes of preparing, updating, and implementing the management plan developed under subsection (b). Such purposes may include— 
(1)making grants to, and entering into cooperative agreements with, States and their political subdivisions, private organizations, or any other person; 
(2)hiring and compensating staff; and 
(3)undertaking initiatives that advance the purposes of the Heritage Area. 
(b)Management planThe management entity shall develop a management plan for the Heritage Area that— 
(1)presents comprehensive strategies and recommendations for conservation, funding, management, and development of the Heritage Area; 
(2)takes into consideration existing State, county, and local plans and involves residents, public agencies, and private organizations working in the Heritage Area; 
(3)includes a description of actions that units of government and private organizations have agreed to take to protect the resources of the Heritage Area; 
(4)specifies the existing and potential sources of funding to protect, manage, and develop the Heritage Area; 
(5)includes an inventory of the resources contained in the Heritage Area, including a list of any property in the Heritage Area that is related to the themes of the Heritage Area and that should be preserved, restored, managed, developed, or maintained because of its natural, cultural, historic, recreational, or scenic significance; 
(6)describes a program for implementation of the management plan by the management entity, including plans for restoration and construction, and specific commitments for that implementation that have been made by the management entity and any other persons for the first 5 years of implementation; 
(7)lists any revisions to the boundaries of the Heritage Area proposed by the management entity and requested by the affected local government; and 
(8)includes an interpretation plan for the Heritage Area. 
(c)Deadline; termination of funding 
(1)DeadlineThe management entity shall submit the management plan to the Secretary within 2 years after the funds are made available for this Act. 
(2)Termination of fundingIf a management plan is not submitted to the Secretary in accordance with this subsection, the management entity shall not qualify for Federal assistance under this Act. 
(d)Duties of management entityThe management entity shall— 
(1)give priority to implementing actions set forth in the compact and management plan; 
(2)assist units of government, regional planning organizations, and nonprofit organizations in— 
(A)establishing and maintaining interpretive exhibits in the Heritage Area; 
(B)developing recreational resources in the Heritage Area; 
(C)increasing public awareness of and appreciation for the natural, historical, and architectural resources and sites in the Heritage Area; 
(D)the restoration of any historic building relating to the themes of the Heritage Area; 
(E)ensuring that clear signs identifying access points and sites of interest are put in place throughout the Heritage Area; and 
(F)carrying out other actions that the management entity determines to be advisable to fulfill the purposes of this Act; 
(3)encourage by appropriate means economic viability in the Heritage Area consistent with the goals of the management plan; 
(4)consider the interests of diverse governmental, business, and nonprofit groups within the Heritage Area; and 
(5)for any year in which Federal funds have been provided to implement the management plan under subsection (b)— 
(A)conduct public meetings at least annually regarding the implementation of the management plan; 
(B)submit an annual report to the Secretary setting forth accomplishments, expenses and income, and each person to which any grant was made by the management entity in the year for which the report is made; and 
(C)require, for all agreements entered into by the management entity authorizing expenditure of Federal funds by any other person, that the person making the expenditure make available to the management entity for audit all records pertaining to the expenditure of such funds. 
(e)Prohibition on the acquisition of real propertyThe management entity may not use Federal funds received under this Act to acquire real property or an interest in real property. 
6.Duties and authorities of the secretary 
(a)Technical and financial assistance 
(1)In general 
(A)Overall assistanceThe Secretary may, upon the request of the management entity, and subject to the availability of appropriations, provide technical and financial assistance to the management entity to carry out its duties under this Act, including updating and implementing a management plan that is submitted under section 5(b) and approved by the Secretary and, prior to such approval, providing assistance for initiatives. 
(B)Other assistanceIf the Secretary has the resources available to provide technical assistance to the management entity to carry out its duties under this Act (including updating and implementing a management plan that is submitted under section 5(b) and approved by the Secretary and, prior to such approval, providing assistance for initiatives), upon the request of the management entity the Secretary shall provide such assistance on a reimbursable basis. This subparagraph does not preclude the Secretary from providing nonreimbursable assistance under subparagraph (A). 
(2)PriorityIn assisting the management entity, the Secretary shall give priority to actions that assist in the— 
(A)implementation of the management plan; 
(B)provision of educational assistance and advice regarding land and water management techniques to conserve the significant natural resources of the region; 
(C)development and application of techniques promoting the preservation of cultural and historic properties; 
(D)preservation, restoration, and reuse of publicly and privately owned historic buildings; 
(E)design and fabrication of a wide range of interpretive materials based on the management plan, including guide brochures, visitor displays, audio-visual and interactive exhibits, and educational curriculum materials for public education; and 
(F)implementation of initiatives prior to approval of the management plan. 
(3)Documentation of structuresThe Secretary, acting through the Historic American Building Survey and the Historic American Engineering Record, shall conduct studies necessary to document the industrial, engineering, building, and architectural history of the Heritage Area. 
(b)Approval and disapproval of management plansThe Secretary, in consultation with the Governor of Tennessee shall approve or disapprove a management plan submitted under this Act not later than 90 days after receiving such plan. In approving the plan, the Secretary shall take into consideration the following criteria: 
(1)The extent to which the management plan adequately preserves and protects the natural, cultural, and historical resources of the Heritage Area. 
(2)The level of public participation in the development of the management plan. 
(3)The extent to which the board of directors of the management entity is representative of the local government and a wide range of interested organizations and citizens. 
(c)Action following disapprovalIf the Secretary disapproves a management plan, the Secretary shall advise the management entity in writing of the reasons for the disapproval and shall make recommendations for revisions in the management plan. The Secretary shall approve or disapprove a proposed revision within 90 days after the date it is submitted. 
(d)Approving changesThe Secretary shall review and approve amendments to the management plan under section 5(b) that make substantial changes. Funds appropriated under this Act may not be expended to implement such changes until the Secretary approves the amendments. 
(e)Effect of inactionIf the Secretary does not approve or disapprove a management plan, revision, or change within 90 days after it is submitted to the Secretary, then such management plan, revision, or change shall be deemed to have been approved by the Secretary. 
7.Duties of other federal entities Any Federal entity conducting or supporting activities directly affecting the Heritage Area shall— 
(1)consult with the Secretary and the management entity with respect to such activities; 
(2)cooperate with the Secretary and the management entity in carrying out their duties under this Act and, to the maximum extent practicable, coordinate such activities with the carrying out of such duties; and 
(3)to the maximum extent practicable, conduct or support such activities in a manner that the management entity determines shall not have an adverse effect on the Heritage Area. 
8.Sunset The Secretary may not make any grant or provide any assistance under this Act after the expiration of the 15-year period beginning on the date that funds are first made available for this Act. 
9.Requirements for inclusion of private property 
(a)Notification and consent of property owners requiredNo privately owned property shall be preserved, conserved, or promoted by the management plan for the Heritage Area until the owner of that private property has been notified in writing by the management entity and has given written consent for such preservation, conservation, or promotion to the management entity. 
(b)Landowner withdrawAny owner of private property included within the boundary of the Heritage Area shall have their property immediately removed from the boundary by submitting a written request to the management entity. 
10.Private property protection 
(a)Access to private propertyNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of authority to control land useNothing in this Act shall be construed to modify the authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in heritage areaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(e)Effect of establishmentThe boundaries designated for the Heritage Area represent the area within which Federal funds appropriated for the purpose of this Act may be expended. The establishment of the Heritage Area and its boundaries shall not be construed to provide any nonexisting regulatory authority on land use within the Heritage Area or its viewshed by the Secretary, the National Park Service, or the management entity. 
11.Use of federal funds from other sources Nothing in this Act shall preclude the management entity from using Federal funds available under Acts other than this Act for the purposes for which those funds were authorized. 
12.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act— 
(1)not more than $1,000,000 for any fiscal year; and 
(2)not more than a total of $10,000,000. 
(b)50 percent matchFinancial assistance provided under this Act may not be used to pay more than 50 percent of the total cost of any activity carried out with that assistance. 
13.Conditions on authorizationThis Act shall have no force or effect on and after the date (after the date of the enactment of this Act) on which a Federal law, rule, or regulation is enacted that— 
(1)restricts land use within the boundaries of the Heritage Areas; or 
(2)authorizes any taking of private property within the boundaries of the Heritage Area.  
 
